Exhibit 10.2

Confidential

November 22, 2013

EXCO RESOURCES, INC.

12377 Merit Drive

Suite 1700, LB 82

Dallas, Texas 75251

 

  Re: Exercise Commitment for Rights Offering

Ladies and Gentlemen:

Reference is made to the proposed distribution by EXCO Resources, Inc. (the
“Company”) to holders of shares of common stock, par value $0.001 per share, of
the Company (“Shares”), of transferable rights (“Rights”) to subscribe for and
purchase new Shares at a subscription price of $5.00 per Share (the
“Subscription Price”) for an aggregate offering amount of approximately $273
million (the “Rights Offering”). Pursuant to the Rights Offering, (i) one Right
will be distributed for every four Shares held by the shareholder as of the
record date for the Rights Offering, and each Right will entitle the holder
thereof to purchase one new Share from the Company at the Subscription Price
(the “Basic Subscription Privilege”), and (ii) each holder of Rights who
exercises its Basic Subscription Privilege in full will be entitled to subscribe
for, at the Subscription Price, any Shares not purchased by the Company’s
shareholders upon the exercise of Rights pursuant to the Basic Subscription
Privilege (and in the event that such over-subscription requests exceed the
number of Shares which were not purchased pursuant to the Basic Subscription
Privilege, the Company will allocate the available Shares pro rata amongst such
requesting shareholders in proportion to the number of Shares each of them owned
on the record date, relative to the number of Shares owned on the record date by
all such requesting shareholders) (the “Over-Subscription Privilege”).

In order to facilitate the Rights Offering, the Company has requested that
Hamblin Watsa Investment Counsel Ltd. (“Hamblin Watsa”) agree, and Hamblin Watsa
hereby agrees, subject to the terms and conditions of this letter agreement,
that it will (i) exercise in full its Basic Subscription Privilege and
(ii) exercise in full its Over-Subscription Privilege to acquire all of the
available Shares; provided, however, that in exercising its Over-Subscription
Privilege, Hamblin Watsa shall not be required to acquire an amount of Shares
exceeding the lesser of (a) 100% of the Shares which were not purchased by other
shareholders pursuant to the exercise of their Basic Subscription Privilege
(such Shares, the “Unsubscribed Shares”) and (b) an amount of Unsubscribed
Shares which, taken together with the Shares acquired by Hamblin Watsa pursuant
to the Basic Subscription Privilege, is equal to 50% of the total amount of
Shares offered in the Rights Offering; and provided, further, that such
percentage and amount may be reduced by mutual agreement of the Company and
Hamblin Watsa in the event that a person who is currently a shareholder of the
Company provides an exercise commitment in connection with the Rights Offering.
For the avoidance of doubt, all Shares purchased by Hamblin Watsa pursuant to
this letter agreement shall be acquired from the Company at the Subscription
Price.

Hamblin Watsa’s obligation to acquire shares in the Rights Offering is subject
to the following terms and conditions:

 

  1. Hamblin Watsa and the Company enter into a Rights Exercise Agreement, a
Registration Rights Agreement and such other agreements as they may each
reasonably determine in their sole discretion, which agreements shall contain
customary terms and conditions, including, without limitation, customary
representations and warranties, closing conditions, covenants of the Company,
indemnification provisions and registration rights of Hamblin Watsa
(collectively, the “Rights Agreements”).



--------------------------------------------------------------------------------

  2. Hamblin Watsa may unilaterally terminate this letter agreement if (i) a
registration statement on Form S-3 (the “Registration Statement”) to register
the Shares to be issued in the Rights Offering is not filed with the U.S.
Securities and Exchange Commission (the “SEC”) by December 31, 2013,
(ii) Hamblin Watsa and the Company have not entered into mutually agreeable
Rights Agreements by December 31, 2013, (iii) the Rights Offering is not
completed by March 31, 2014, (iv) Hamblin Watsa’s acquisition of Shares pursuant
to this letter agreement is not completed by April 7, 2014 or (v) there shall
have occurred any change, or any development involving a prospective change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, that, as
determined by Hamblin Watsa acting reasonably, is material and adverse and that
makes it, in the reasonable determination of Hamblin Watsa, impracticable to
proceed with the Rights Offering. In addition, each of the Company and Hamblin
Watsa shall have the unilateral right to terminate this letter agreement if
(a) any governmental entity has issued any judgment, injunction, decree or other
legal restraint or has otherwise taken any action prohibiting the Rights
Offering or the acquisition of Shares by Hamblin Watsa pursuant to this letter
agreement or the transactions contemplated in connection therewith, (b) a stop
order has been issued on the Registration Statement or there has been a
suspension of trading in the Company’s common stock or trading in securities
generally on the New York Stock Exchange or (c) the other party is in breach of,
or has failed to comply with, any of its representations, warranties or
covenants in this letter agreement, and such breach or failure to comply has not
been cured within 15 days of receipt of notice thereof.

 

  3. The Company shall not, without the prior written consent of Hamblin Watsa,
amend, terminate or waive any material terms of the Rights Offering.

The Company shall use (i) reasonable best efforts to set the record date for the
Rights Offering to be as soon as practicable, (ii) reasonable best efforts to
file the Registration Statement and complete the Rights Offering as promptly as
practicable and (iii) best efforts to file within ten business days following
the closing of the Rights Offering a registration statement with the SEC
providing for the offer and sale of all Shares held by Hamblin Watsa to the
public, from time to time, on a delayed or continuous basis, and cause such
registration statement to be declared effective by the SEC as promptly as
practicable.

Each of the Company and Hamblin Watsa hereby represents and warrants to the
other that (a) it has all corporate power and authority to execute, deliver and
perform this letter agreement, (b) the execution, delivery and performance of
this letter agreement by it has been duly and validly authorized and approved by
all necessary corporate action by it, and (c) this letter agreement has been
duly and validly executed and delivered by it and constitutes a valid and
legally binding obligation of it, enforceable against it in accordance with the
terms of this letter agreement.

Notwithstanding anything that may be expressed or implied in this letter
agreement, the Company, by its acceptance of the benefits hereof, covenants,
agrees and acknowledges for itself and its subsidiaries that no person other
than Hamblin Watsa and its successors and permitted assigns shall have any
obligation hereunder or in connection with the transactions contemplated hereby
and

 

2



--------------------------------------------------------------------------------

that no recourse hereunder or in respect of any oral representations made or
alleged to be made in connection herewith or therewith shall be had against any
former, current or future equity holder, controlling person, director, officer,
employee, agent, affiliate, member, manager, general or limited partner,
representative or successor or assignee of Hamblin Watsa or any former, current
or future equity holder, controlling person, director, officer, employee, agent,
affiliate, member, manager, general or limited partner, representative or
successor or assignee of the foregoing (such persons, collectively, but
excluding Hamblin Watsa itself, the “Non-Recourse Parties”), whether by the
enforcement of any assessment or by any legal or equitable proceedings, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on, or otherwise be incurred by any Non-Recourse Party, as such, for
any obligations of Hamblin Watsa under this letter agreement or any documents or
instruments delivered in connection herewith or in respect of any oral
representations made or alleged to be made in connection herewith or therewith
or for any claim based on, in respect of, or by reason of, such obligations or
their creation.

This letter agreement may not be amended or otherwise modified without the prior
written consent of the Company and Hamblin Watsa. Neither party may assign any
of its rights or obligations under this letter agreement to any person without
the prior written consent of the other party; provided, however, that, without
the consent of the Company, Hamblin Watsa may assign its rights and obligations
under this letter agreement to any of its affiliated entities.

In connection with all aspects of each transaction contemplated by this letter
agreement, the Company acknowledges and agrees that: (a) the Rights Offering and
the transactions contemplated by this letter agreement are arm’s-length
commercial transactions between the Company and Hamblin Watsa, (b) the Company
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby, (c) in connection with the
Rights Offering contemplated hereby and the process leading to such transaction,
Hamblin Watsa has been, is, and will be acting solely as a principal and has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Company or any of the Company’s affiliates, stockholders, creditors or employees
or any other party, and (d) Hamblin Watsa has no obligation to the Company or
the Company’s affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this letter agreement. To the
fullest extent permitted by law the Company hereby waives and releases any
claims that the Company may have against Hamblin Watsa with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by this letter agreement.

Without the prior written consent of Hamblin Watsa, the Company shall not issue
any press releases or otherwise make any public announcement with respect to
this letter agreement, the Rights Offering and the transactions contemplated
hereby and thereby, except as may be required by law. Any such press release or
public announcement shall be in form acceptable to Hamblin Watsa. Prior to
issuing any press release or otherwise making any public announcement with
respect to this letter agreement, the Rights Offering and the transactions
contemplated hereby and thereby, the Company shall provide Hamblin Watsa with a
copy of such draft press release or public announcement for Hamblin Watsa’s
review and shall not issue any press release or any public announcement that
mentions Hamblin Watsa by name, without Hamblin Watsa’s consent.

This letter agreement shall be governed by the laws of the State of New York
applicable to agreements made and to be performed entirely within the State of
New York, without regard to the conflict of law provisions thereof that could
result in the applicability of the laws of any other

 

3



--------------------------------------------------------------------------------

jurisdiction. Each party irrevocably submits to the jurisdiction of the Supreme
Court of the State of New York, County of New York, and the United States
District Court for the Southern District of New York (and appellate courts
thereof), for the purposes of any suit, action or other proceeding arising out
of this letter agreement or the transactions contemplated hereby.

This letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between Hamblin
Watsa or any of its affiliates, on the one hand, and the Company or any of its
affiliates, on the other, with respect to the transactions contemplated hereby.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
duly executed and delivered as of the date set forth above.

 

  EXCO RESOURCES, INC.   /s/ William L. Boeing   Name: William L. Boeing  
Title:   Vice President and General Counsel   HAMBLIN WATSA INVESTMENT COUNSEL
LTD.   /s/ Paul Rivett   Name: Paul Rivett   Title:   Chief Operating Officer